Title: To George Washington from Francisco Rendón, 5 November 1781
From: Rendón, Francisco
To: Washington, George


                  
                     Sir
                     Philadelphia Novr 5th 1781.
                  
                  I thank fully acknowledge the receipt of your Excellency Letter of the 12 of last month.  I have imparted its contents to General Galvez, who I am persuaded, is fully convinced of your Excellency good dispositions towards the Spanish Nation;  I lament as well as yourself those unhappy Political circumstances which most necesarily lay a restrain upon your good will, but I please myself with the hope of seeing them ere Long happily removed.
                  Give me leave Sir, to offer you my warmest & most sincere congratulations on the signal success which the Allied Armies under your Command have lately met with.  Be sure, for that I rejoice as much for the Personal Glory you have there by acquired, as for the honor and advantage which the Allied Nations must derive from such happy Event: It is certain you Sir, who mustfix the Independence of America & oblige at last all Europe to acknowledge it, that this is my most sincere wish, I hope I need not repeat.
                  I will be much oblige to your Exellency for using your influence with the french Commanders that General Galvez may be informed of their Intended operations if they should think it necessary for the good of the Common Cause, I have received this good, while no New from Havanna, I will not fail to comunicate to you all such as I shall think usefull or Interesting to your Exelly.  I have the honor to be with the utmost Respect Your Exellency most Obedt & most Hble Servant
                  
                                          
                            
                            Francisco Rendon
                        
               